Title: To George Washington from Pastor Americanus, 17 March 1794
From: Anonymous (Pastor Americanus)
To: Washington, George


          
            Gentlemen,
            Philadelphia, March 17, 1794.
          
          The reason of my presuming to address you on the subject of the culture of Wool, is,
            because it is a matter on which the gradual abolition of our National
            Debt depend, i.e. upon industry and population of America, as the same is held forth in
            the following observations. That it is the real fact, I shall now undertake to prove: so
            always, and provided, That you will patronize the following scheme—What say you,
            Gentlemen, to this matter?—Now this great principle of patriotism, I prove thus:
          Permit me, gentlemen, in passing, just to observe, that here, and no where else, lies
            all the life of our true policy—To cloath and feed ourselves, and
            our neighbouring nations. I take this as a postulatum that will
            without difficulty be granted.
          Therefore,
          Secondly, I shall, gentlemen, open myself fully on that important subject; not for the
            sake of telling you a long story (which I know the genuine patriots, are not
            particularly fond of) but for the sake of weighty instruction that I flatter myself,
            will necessarily result from our Shepherd’s scheme. It shall not be longer if I can help
            it, than so serious a matter requires. The American Shepherd addresses us in this
            manner: He says, the reasons for my preferring this Shepherd’s scheme, are: First, I is because I want to see a plan for improving the present
            condition of the poor white people. Next, It is because I wish to
            be beneficial to my country. Thirdly, It is because I wish to
            throw my mite into the best public treasury, and therein improve it.
          Come—help me raise the ever memorable Shepherd’s Hall, and the profit thereof will be
            commensurable to your public spirit: yes, and will be your exceeding great reward. I
            labour not for myself only, but for all them that patronize the said scheme.
          He says, too, the position by me maintained is, that this scheme is more excellent,
            than the Yankie’s Tontine bank; which is as follows:
          First, It is a scheme to increase the declining number of sheep
            in America, and make wool our staple commodity.
          Secondly, The short of the matter is this: Let it be supposed,
            that a number of well disposed persons appropriate a small sum of
            money each to the culture of wool.
          Thirdly, Again, let it be supposed, that 6000 sheep may be
            pastured three miles round the Shepherd’s Hall. Now here arises a necessary query to
            those well disposed persons, viz. What will three years produce of the said pasture
            be?
          That the culture of wool will produce an incredible treasury may be
            seen from the English manufactures. This scheme properly executed will make the American
            exports exceed her imports, which is the highest degree of our American patriotism.
            Q.E.D.
          Again, let it be supposed, that government will be propitious to the said Shepherd’s
            company, and given them a tract of land, &c. And that government will lend them a
            sum of money at 4 per cent. The reason whereof is, because the increase of the people
            will by industry reimburse the costs, and populate or furnish a barren part of our land
            with the best sort of people. Three things are here very remarkable: First, That the state will thereby obtain 4 per cent. Secondly, That government will thereby thus obtain a number of useful people.
              Thirdly, That government will thereby obtain the mechanic arts,
            and that this plan properly executed will employ a number of
            emigrants, viz. Shepherds, Ploughmen, and many other artificers, &c. in all an
            industrious and independent city.
          To conclude: The jealous Britons justly fearful lest they
            themselves should have lost their wool marts, made a law, viz.—That no English ram should be conveigled to North
            America; a plain proof of this, that we may make wool a staple commodity, and out-vie
            England: just in proportion to the differential quantity of the land in England, and the
            quantity of land in the United States of America. All that I would be understood to
            imply, is, that when the number of our sheep increase proportionable to the number of
            our acres of land; then we shall actually and de facto out-vie
            England, and thereby make ourselves independent, or not depend upon England, &c. or
            not depend upon manufactories. It is plain, therefore, that our imports of woollen
            drapery will thereby decrease, and our exportation of woollen drapery will thereby
            increase.
          What has been said, respective to the nature of the preceding scheme implies its
            importance. But the way to facilitate it will more fully appear in considering the
            formation of the articles of the company of the American Shepherds.
          N.B. Observe—that the subscription money is not to be paid until
            the said company shall be established with articles, and a power sufficient to take this
            matter in hand. When once a company can be established, with a fund sufficient to begin,
            there is no doubt but that it will have 6000 sheep in every county in
            each state: yes, 6000 sheep in every American township.
          To constitute the capital of the said company, subscriptions for shares therein, at one
            Spanish dollar each, payable after the articles of the said company are made, and when a
            sufficient number of persons have subscribed, they will have the right to form the
            articles of constitution of their company of American Shepherds.
          Any person, partnership, society, church, or body politic, may subscribe for as many
            shares as he, she, or they may think proper.
          Books, for the purpose of subscribers entering their names, &c. will be handed
            about by divers well disposed persons. I am, with fidelity and consideration, Gentlemen,
            your well disposed, and most neglected servant,
          
            PASTOR AMERICANUS.
          
        